Case 19-15018-amc       Doc 43     Filed 03/24/20 Entered 03/24/20 15:15:40                Desc Main
                                   Document     Page 1 of 2


                                  UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
      ____________________________________
      In Re:                                                :
                                                            : Chapter 13
      Loriann McHugh                                        : Case No. 19-15018-AMC
                                                            :
                                 Debtor,                    :
      _________________________________ :
      ------------------------------------------------------:
                                                            :
      U.S. Bank Trust National Association,                 :
      as Trustee of the Igloo Series III Trust              :
                                                            :
                                                            :
                        Movant,                             :
      v.                                                    : Hearing: March 24, 2020 at 11:00 a.m
                                                            : Courtroom # 4
      Loriann McHugh                                        :
                                                            :
                                 Debtor,                    :
               and                                          :
                                                            :
      William C. Miller, Esquire                            : 11 U.S.C. §362(d) and §1301
                                 Trustee,                   :
                                                            :
                                 Respondents.               :
      ____________________________________:

        ORDER MODIFYING §362 AUTOMATIC STAY AND §1301 CODEBTOR STAY

              AND NOW, upon the Motion of PARKER McCAY P.A. Attorneys for U.S. Bank

      Trust National Association, as Trustee of the Igloo Series III Trust (“Movant”) under

      Bankruptcy Code section 362(d) for relief from the automatic stay and section 1301 co-

      debtor stay as to certain real property as hereinafter set forth, and for cause shown;

              IT IS ORDERED:

              1.      The automatic stay of Bankruptcy Code section 362(a) and co-debtor stay of

      section 1301 are vacated to permit the Movant to institute or resume and prosecute to

      conclusion one or more actions in the court(s) of appropriate jurisdiction to pursue the

      Movant’s rights in the following property described below to the extent and in the manner

      provided by any applicable contract documents and non-bankruptcy law.
Case 19-15018-amc       Doc 43    Filed 03/24/20 Entered 03/24/20 15:15:40        Desc Main
                                  Document     Page 2 of 2



                                531 S. Mount Vernon Circle, Bensalem, PA 19020

             2.      Rule 4001(a)(3) is not applicable and Movant may immediately enforce and

      implement this Order granting relief from the automatic stay.


             3.      The Notice and filing requirements of FRBP 3002.1(b & c) are no longer

      applicable to Movant's claim.


             4.      Nothing in this Order shall prevent Movant from communicating with the

      Debtor about loss mitigation options.

                                              BY THE COURT


                                              _____________________________________________
  Date: March 24, 2020
                                              Ashely M. Chan
                                              United States Bankruptcy Judge
                                              Eastern District of Pennsylvania

      PAUL H. YOUNG
      Young, Marr & Associates
      3554 Hulmeville Road
      Suite 102
      Bensalem, PA 19020
      DEBTOR’S ATTORNEY – SERVED ELECTRONICALLY

      Loriann McHugh
      531 S. Mt. Vernon Circle
      Bensalem, PA 19020
      DEBTOR – SERVED VIA REGULAR MAIL

      John P. McHugh
      531 S. Mt. Vernon Circle
      Bensalem, PA 19020
      PARTY IN INTEREST – SERVED VIA REGULAR MAIL

      WILLIAM C. MILLER, Esq.
      Chapter 13 Trustee
      P.O. Box 1229
      Philadelphia, PA 19105
      CHAPTER 13 TRUSTEE-SERVED ELECTRONICALLY
